DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 8 includes pixelated text that is blurry and not suitable for publication purposes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of terms, such as FAM™, JOE™, BHQ™, Black HOLE™ and Iowa Black™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 3, 10, 12, 14, 15, 16 and 17 are objected to because of the following informalities:  the claims use the terms and/or phrase “cells and/or cell-free nucleic”, “cell/nuclei”, “cell/nuclei”, and “intact cell or nucleus”, presumably in reference to the same claim element. It is suggested that a consistent term be used when referring to a particular claim element.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
	The claim(s) recite(s):
	“collecting amplification data from the partitions in an exponential/linear phase of each amplification reaction” (claim 1);

	“determining a copy number of the target or set of targets for individual partitions using the amplification data” (claim 1);

	“identifying partitions that contained no intact cells or nucleus when formed, based on the amplification data” (claim 17);

	“comparing the copy number to at least one threshold” (claim 22); and 

	“diagnosing aneuploidy or cancer if comparing meets one or more predefined criteria” (claim 22).

	The number of partitions is not limited and broadly encompasses two partitions. Thus, the amount of data that must be collected and/or analyzed by the claimed methods is minimal and may be managed by the human mind.
	The “collecting” of amplification data step broadly encompasses not only the embodiment of claims 6 and 9 and 21, but also receiving, reading or inputting amplification data in an exponential/linear phase. Each of which are data gathering steps that may be performed in a purely mental manner.
	The “determining” of a copy number step broadly encompasses mentally considering the amplification data from two partitions in order to reach a decision.
	The “identifying” of partitions step broadly encompasses the consideration of amplification data from two partitions and reaching a decision regarding the partitions.
	The “comparing” of the copy number step broadly encompasses comparing two copy number values to a threshold, which given the small amount of data may be carried out in the mind.
	The “diagnosing” of aneuploidy or cancer step broadly encompasses making a decision based on a limited amount of data.
	The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. 
The claim(s) does/do not include additional elements, in particular the steps of “forming partitions”, “lysing cells and/or cell-free nuclei” and “performing at least one amplification reaction”, that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use commercially available apparatus and methods, such as those described Hill (WO 2016/077750 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an exponential/linear phase” in line 8. It is unclear if the phrase is intended to encompass an exponential/linear phase as a single unitary phase or if it is intended to encompass an exponential phase or a linear phase in regards to the at least one amplification reaction.
Claims 2-22 depend from claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-12, 15-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hill (WO 2016/077750 A1).
Regarding claim 1, Hill teaches forming partitions that include a portion of a diluted sperm sample by pipetting 1 ul of a specimen at concentration of 0.8 cells/ul or 0.4 cells/ul into the wells of a 96 well PCR plate (para. 109-110). This results in forming 1 ul partitions of the diluted sperm sample. Because the concentration of the cells is less than 1 per ul, a subset of the partitions only contains one of the sperm cells.
Hill teaches lysing the cells from the sample in the partitions using 5 ul of lysis buffer in the well (para. 110).
Hill teaches performing an amplification reaction for a target within the partition wells (para. 110-111).
Hill teaches collecting amplification data from a quantitative PCR method carried out in each partition (para. 100, 101, 110 and 123; Fig. 2). The quantitative PCR method data as depicted in Fig. 2 is collected in an exponential and/or linear phase of the PCR reaction.
Hill teaches determining a copy number of the amplified target (para. 123-125).
Regarding claim 2, Hill teaches the PCR reaction has a predefined number of 60 cycles (para. 110) and as depicted in Fig. 2, all the data collected for the cycles was used to determine the copy number of the target.
Regarding claim 3, Hill teaches the specimens included two populations of cells, a first population null for the target and a second population positive for the target (para. 124). Hill further teaches enumerating the partitions of having the first or second partitions (para. 124).
Regarding claim 6, Hill teaches collecting photoluminescence by collecting fluorescence (para. 7, 63 and 98).
Regarding claims 7 and 8, Hill teaches a set of two targets: CFTR, as a reference target, and SMN, as a target of interest (para. 110-121).
Regarding claim 9, Hill teaches some partitions have cells null for the target SMN and others have the SMN target as noted above, meaning the intensity of the signal varies between the partitions based on the number of targets present.
Regarding claim 11, Hill teaches amplifying two targets, CFTR and SMN, as described above. The copy number of each is determined as determined by the quantitative PCR method. See para. 109-127.
Regarding claim 12, Hill teaches amplifying two targets, CFTR and SMN, as described above. The two targets represent two different chromosomes a CFTR is on chromosome 7 and SMN is on chromosome 5.
Regarding claims 15 and 16, Hill teaches determining the ratio of SMN to the reference gene CFTR (para. 124), which involves enumerating the cells that have an abnormal copy number, i.e. null for the target, and a normal copy number, i.e. the target is present.
Regarding claim 18, Hill teaches emulsion droplets in which aqueous droplets are surrounded by an immiscible liquid (para. 37 and 65).
Regarding claim 19, Hill teaches each partition is from the same diluted sperm sample, and a second fluid having PCR reagents is added after lysis (para. 109-110).
Regarding claim 20, Hill teaches adding 1 ul of a 0.8 cells/ul or 0.4 cells/ul solution to the partition wells as described above. On average each 1 ul partition has less than 1 cell per partition.
Regarding claim 21, Hill teaches collecting amplification reporting signals from the partitions and clustering partitions that are null or positive for the target as have the same copy number to each respective partition of the null or positive group. See paras. 110-124.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oliphant (WO 2010/075459 A1).
Regarding claim 1, Oliphant teaches forming partitions of sample where a subset of the partitions only contains one cell, i.e. not more than one cell (para. 100).
Oliphant teaches the cells are lysed within the partition and PCR amplification is performed (para. 100).
Oliphant teaches the qPCR with the Taqman® system is performed (para. 102). The Taqman® system is a well-known real-time quantitative PCR assay and involves collecting amplification data during an exponential and/or linear phase of the amplification reaction within each partition. See para. 72-75.
Oliphant teaches determining a copy number of the target for the individual partitions using the amplification data (para. 73, 102-103).
Regarding claim 2, it is well-known that PCR reactions are performed for a predetermined number of cycles. Oliphant teaches all the data collected is used to determine the copy number (para. 73).
Regarding claims 3 and 15-16, Oliphant teaches the sample is a mix of fetal and maternal cells (para. 100) and in the case of fetal aneuploidy, the two populations have different copy numbers for a chromosome (para. 103). Oliphant teaches enumerating the two populations, SNP 1 – 50,000 no heterogenous genotypes with no abnormal copy number and no target fetal cells, SNP 2 – 50,000 heterogeneous on chromosome 1, SNP 3 – 50,000 heterogenous on chromosome 21 with an abnormal copy number (para. 102-103).
Regarding claims 4-5 and 14, Oliphant teaches the sample is a mix of fetal and maternal cells (para. 100) and in the case of fetal aneuploidy, the two populations have different copy numbers for a chromosome (para. 103). The maternal cells have 2 copies of the target and the fetal cells have 3 copies of the target (para. 103).
Regarding claims 6 and 9, Oliphant teaches qPCR with the Taqman® system is performed (para. 102). Taqman® involves photoluminescence detection of a fluorescent signal. The intensity varies depending on the number of alleles present for each SNP.
Regarding claims 7-8, Oliphant teaches a single SNP on chromosome 21 for each reaction (para. 102).
Regarding claim 10, Oliphant teaches two targets on the same chromosome in the form of the two alleles for a given SNP (para. 102). Alternatively, Oliphant teaches a set of targets that are genotyped over rounds of Taqman® assays, e.g. first, second and third SNPs on chromosome 21 (para. 102).
Regarding claims 11-13, Oliphant teaches the analysis and copy number determination of chromosomes 1 and 21 by genotyping SNPs on both chromosomes using a Taqman® assay (para. 80, 91). Chromosome 1 is less susceptible to aneuploidy because the aneuploidy is incompatible with viability (para. 80).
Regarding claim 18, Oliphant teaches making partitions using lysis buffer as an aqueous solution and oil as an immiscible liquid (para. 100).
Regarding claim 19, Oliphant teaches adding lysis buffer and PCR reagent together as an example (para. 36). A reference is relied upon for all it teaches, including non-preferred embodiments. One would recognize that as an alternative to adding lysis buffer and PCR reagent together, they may be added separately or sequentially.
Regarding claim 20, Oliphant teaches the partitions have no more than one cell (para. 100), meaning there could be 0 cells or 1 cell. Thus, the average cell per partition is less than one. Alternatively, the fetal cells are present at a ratio of 1 to 10,000. Within the 50,000 partitions, the average number of fetal cells per partition is less than one.
Regarding claim 21, Oliphant teaches the qPCR with the Taqman® system is performed (para. 102). The Taqman® system is a well-known real-time quantitative PCR assay and involves collecting amplification data during an exponential and/or linear phase of the amplification reaction within each partition. See para. 72-75.
Oliphant teaches SNP 3 – 50,000 heterogenous on chromosome 21 with an abnormal copy number (para. 102-103). These 50,000 partitions/cells are clustered and assigned the same copy number.
Regarding claim 22, Oliphant teaches comparing the copy number to a threshold to diagnose an aneuploidy as trisomy 21 (para. 103). See also para. 66.

Conclusion
	No claims allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634